DETAILED ACTION
This is the initial Office action for application SN 17/109,623 having an effective date of 02 December 2020.  This application is a CIP of application SN 16/715,772, now abandoned.  Claims 1-19 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/109,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims a lubricant composition comprising a lubricating oil basestock, at least one lubricant additive, and a comb polymer viscosity modifier made by polymerizing monomers (a), (b), (c), and (d) which may be the same as instantly claimed.  Further, the claimed properties of HTHS at 150°C, 100°C, 80°C, KV100, kinematic viscosity at 40°C, kinematic viscosity at 20°C and viscosity index for the lubricant composition claimed in the co-pending application are the same as the lubricant composition claimed in this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scholler et al (US 2019/0202148) in combination with Eisenberg et al (US 2013/0079265).
Scholler et al [“Scholler”] disclose comb polymers that can be used for reducing a Noack evaporation loss of a lubricant composition, especially of an engine oil composition (Abstract).  Scholler discloses in a preferred first embodiment polyalkyl(meth)acrylate based comb polymers comprising the following monomers:
(a) 10 to 25% by weight of an ester of (meth)acrylic acid and a hydroxylated hydrogenated polybutadiene;
(b) 0.5% to 11% by weight of C4-18 alkyl acrylates;
(c) 0% to 1% by weight of methyl methacrylate;
(d) 55% to 70% by weight of n-butyl methacrylate;
(e) 5% to 20% by weight of C10-30 alkyl(meth)acrylates; and 

See [0028]-[0034]. 
Thus the comb polymer disclosed in Scholler contains monomers (b) and (e) in a combined total amount of up to 31% by weight which are C4-18 alkyl acrylates and C10-30 alkyl(meth)acrylates which meets the claimed limitation of “at least 21.0 wt% of repeat units of the comb copolymer viscosity modifier”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Applicants’ comb copolymer viscosity modifier of independent Claim 1 differs from Scholler by including monomer (d), a C6-C20 aryl, aralkyl or alkaryl (alk)acrylate ester monomer.  However, as evidenced by Eisenberg et al [“Eisenberg”], such aromatic-containing monomers are known in the art in the preparation of polyalkyl(meth)acrylates suitable for use in lubricating oils as engine oils [0001]-[0002].  Eisenberg discloses that monomer mixtures for the preparation of polyalkyl(meth)acrylates may comprise monomers copolymerizable with the alkyl(meth)acrylates including aryl (meth)acrylates such as benzyl methacrylate or phenyl methacrylate which may be substituted or unsubstituted [0069].  Eisenberg discloses that the proportion of comonomers can be varied according to the end use and profile of properties of the polymer.  In general, Eisenberg teaches that this proportion may be in the range of 0 to 30% by weight [0083].  
Having the prior art references before the inventors at the time the invention was made it would have been obvious to have included an aryl monomer in the polyalkyl(meth)acrylate based comb polymers of Scholler, as evidenced by Eisenberg, if so desired.  Obviousness does In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681(Fed. Cir. 1988).  
Scholler discloses that the comb polymers may be added to a base oil of lubricating viscosity such as natural and synthetic oils, oils derived from hydrocracking, hydrogenation, and hydro-finishing, unrefined, refined, rerefined oils or mixtures thereof [0147]-[0165].  Scholler discloses that the lubricating oil compositions may contain additives including dispersants, defoamers, detergents, antioxidants, and the like [0235]-[0252].  Scholler discloses that the total concentration of the one or more additives is 0.05% to 15% by weight, based on the total weight of the lubricant composition [0253]. Thus the examiner is of the position that Scholler in combination with Eisenberg meets the limitations of the claimed lubricant composition.  
Scholler sets forth in Table 5 engine oil formulations having the properties of kinematic viscosity at 100°C and at 40°C, HTHS (high temperature high shear) viscosities at 80°C, 100°C and 150°C, and viscosity index (VI) which meet the limitations of the claimed values in dependent claims 10 and 11.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koschabek et al (US 2012/0302476) discloses (meth)acrylate polymers for improving the viscosity index of lubricating oil compositions which may contain monomers copolymerizable with the (meth)acrylates including aryl(meth)acrylates such as benzyl methacrylates or phenyl methacrylates [0055].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
August 25, 2021